TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                      NO. 03-15-00046-CV


                         Kirk Koether and Vicki Koether, Appellants

                                                v.

    Amber Novasad-White, Individually and d/b/a/ Nova Tech Foundation Repair, and
     John Novosad, Individually and d/b/a Nova Tech Foundation Repair, Appellees




        APPEAL FROM THE 21ST DISTRICT COURT OF LEE COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 18, 2014. Having

reviewed the record, the Court holds that Kirk Koether and Vicki Koether have not prosecuted

their appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.